Citation Nr: 1627205	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-24 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a bilateral elbow disability.

6.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1980 to May 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The issues were previously remanded by the Board in April 2015. 

The issue of entitlement to service connection for a bilateral elbow disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   A cervical spine disability was not demonstrated while on active duty, cervical arthritis was not compensably disabling within one year of separation from active duty, and such a disorder is not otherwise etiologically related to active service.

2.  A lumbar spine disability was not demonstrated while on active duty, lumbar arthritis was not compensably disabling within one year of separation from active duty, and such a disorder is not otherwise etiologically related to active service.

3.  A left shoulder disability was not demonstrated while on active duty, left shoulder arthritis was not compensably disabling within one year of separation from active duty, and such a disorder is not otherwise etiologically related to active service.

4.  A knee disability was not demonstrated while on active duty, arthritis of the knees was not compensably disabling within one year of separation from active duty, and such a disorder is not otherwise etiologically related to active service.

5.  A chronic headache disability did not have onset during active service and is not otherwise etiologically related to active service.


CONCLUSIONS OF LAW

1.  A cervical disorder was not incurred or aggravated inservice, and cervical arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  A lumbar disorder was not incurred or aggravated inservice, and lumbar arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

3.  A left shoulder disorder was not incurred or aggravated inservice, and left shoulder arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

4.  A knee disorder was not incurred or aggravated inservice, and arthritis of the knees may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

5.  A chronic headache disorder was not incurred or aggravated inservice.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided to the Veteran in May 2008, May 2009, and October 2009.

VA fulfilled its duty to assist the Veteran in the development of the claims.  The Veteran's service treatment records, lay statements, and medical records are associated with the file.  The Board has considered the statements and the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

VA medical examinations were obtained in November 2009 and January 2012 which the Board finds to have been adequate.  The reports include clinical examinations and the Veteran's reported symptoms and opinions supported by adequate rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Pursuant to the Board's April 2015 remand instructions, VA sent a May 2015 letter requesting the Veteran to sign an authorization form so that it could obtain medical records from King's Daughters Medical Center, Spine and Pain Center.  The Veteran failed to respond.  Accordingly, VA has fulfilled its duty to obtain specific medical records outlined in the Board's April 2015 remand instructions.  Additionally, the RO has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  'To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.'  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.'  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran claims entitlement to service connection for lumbar spine, cervical spine, knee, headache, and left shoulder disabilities due to injuries during active service.

Service treatment records, including a February 1980 enlistment examination, were negative for complaints, treatment, or diagnosis of chronic lumbar spine, cervical spine, knee, headache, and left shoulder disabilities.  An April 1980 service treatment record indicated the Veteran fell and complained of right hip and upper leg pain.  The diagnosis was a contusion.  

Records dated in April 1981 indicate the Veteran was involved in a motor vehicle accident as a passenger.  The emergency service provider indicated that the Veteran was standing, waiting for the ambulance.  Bandages were applied to lacerations on his left shoulder and right hand.  The Veteran walked and got into the ambulance, and was transferred to the emergency room without any problems.  A description of the accident indicate the Veteran hit his head on the windshield.  The record also included an impression of a small hematoma to the top of the head.  The diagnosis was lacerations.  The lacerations were examined and the examiner noted a normal shoulder examination with a laceration into the supraspinatus, and no fracture.  An anesthesia consent form indicated the Veteran received sutures for cuts on the left shoulder, right hand, left side, and right elbow.  The Veteran was placed on profile to limited overhead lifting and physical training.  Subsequent reports indicate the wounds were cleaned and the sutures were removed in May 1981.  A May 1982 service treatment record indicates the Veteran refused a separation examination.  

In a June 2004 VA progress note, the Veteran complained of headaches.  He stated he worked with concrete.  He denied a history of arthritis.  In a subsequent June 2004 VA progress note the Veteran reported a history of low back and knee pain.  The examiner noted a history of arthritis and low back pain.  The Veteran complained of muscle and joint pain mainly in his knees and back.  After a physical examination, the examiner diagnosed low back pain, most likely strained muscles, and arthralgia.  

In an August 2007 VA progress note, the Veteran reported he fractured his left clavicle while he was in the service in 1981.  He complained of multiple aches in his shoulders, knees, and low back.  X-rays of his lumbar spine showed narrowing of the disc space at L3 and 4.  Shoulder x-rays were normal on both sides, but the Veteran reported left sided pain.  Knee x-rays were normal bilaterally.

In an April 2008 statement, the Veteran asserted that he injured his back, neck, knees, and elbows in an auto accident.  He stated that while on liberty in service, he was involved in a car accident in which a truck he was riding in flipped over and he was ejected through the windshield.  He asserted he was treated for back, knee, elbow, and neck injuries.  He stated that he received treatment at Fort Polk and has had chronic back pain since.   

During a June 2008 VA psychological assessment the Veteran reported a history of back and shoulder pain related to falling out of a helicopter while in the service due to a separate car accident while in the military.

Private tests done in June and July 2008 revealed normal electromyographic and nerve conduction studies of the low back and legs and subtle findings in the cervical paraspinal muscles which could indicate early and/or mild cervical radiculopathy.  

In August 2008 the Veteran was referred to an orthopedic clinic with complaints of chronic low back, neck, and left shoulder pain.  The pain in neck and low back reportedly began more than 20 years ago after an injury in service and a motor vehicle accident.  Left shoulder pain reportedly had been present since a motor vehicle accident.  The appellant had a history of receiving numerous stitches in that area.  A left shoulder x-ray showed evidence of a well healed old clavicle fracture.  Th study revealed otherwise essentially normal findings.  The assessment included mild lumbar degenerative disc disease with probable sciatica, mild to moderate cervical degenerative disc disease with spinal stenosis at C4-C7, and left shoulder bursitis. 

In September 2008 the Veteran reported that while stationed at Fort Polk he was preparing to land when he was pushed from a helicopter.  The appellant stated that he fell about six feet from the helicopter and landed flat on his back.  He alleged that he was startled, that he could hardly breathe or move, that he reported to others that he was in pain, but was told to "shake it off."  

In another September 2008 stressor statement the Veteran stated he was drinking one night and accepted a ride back to his unit.  The driver was also intoxicated.  He stated that he was driving, and the next thing he remembers, he was in the hospital being treating for head injuries and a severe laceration on his left shoulder.  He stated he has a large scar from this incident.   

During an April 2009 VA spine examination the Veteran reported that while in service he was thrown through a windshield as a result of a car accident.  He reported he did not recall anything about the ambulance coming to get him.  He stated the driver was not injured.  He remembered going to the hospital at Fort Polk where his left shoulder was evaluated.  He was "stitched up" and released from the hospital back to the barracks.  He did not recall any further treatment during his miliary service for back or neck pain, or any other claimed injury.  He also reported falling from a helicopter and having the wind out of him.  He had no evaluation for this fall.  He stated that from the time of his injury in 1981 up until about 2006 he had treated his back and neck pain with drugs and alcohol.  The Veteran now alleged that he hurt all over with neck, shoulder, lower back, and knee pain.  He denied suffering any back or neck injures since the military.  The examiner referred to previous x-ray and MRI reports dated in May and June 2008.  The diagnoses were mild to moderate cervical spinal stenosis, and mild cervical degenerative disc and joint disease.  The diagnoses of the lumbar spine included mild multilevel lumbar degenerative disc change and mild degenerative facet hypertrophy.  The examiner found no continuing disability during his military service related to his neck or lower back.  There was no mention of his back, neck, or any other injury related to the truck wreck that the examiner could find from the time he was discharged back to duty through the time he left the Army in May 1982, when he was discharged following a court martial.  The examiner noted no evidence of any new evaluation of regarding lower back pain in the record for 22 years.  The examiner found no pertinent records from prison.  It was the examiner's opinion that the cervical spine and the lumbar spine diagnoses were not caused by or related to the truck wreck during his military service.  

During a May 2009 VA examination the examiner noted the Veteran developed a small hematoma on the top of his head secondary to an inservice motor vehicle accident.  At the time of the accident the appellant was noted to have hit his head on the windshield after the driver lost control of the vehicle.  The Veteran stated he was a passenger.  According to the ambulance pickup record the Veteran was ambulatory and waiting for the ambulance to pick him up.  He was taken to the emergency room where the claimant was found to have a small hematoma on the top of his head as well as a laceration on his left shoulder that required stitches.  He had no fractures or other injuries, only lacerations.  The Veteran reported he has had headaches three to four times per week since that  motor vehicle accident.  After a physical examination, the examiner opined that the Veteran's tension headaches were not caused by or the result of his inservice vehicle accident.  The examiner determined that the headaches that the Veteran currently describes, which he states occur three to four times per week and have remained so since 1981, were best described as tension headaches beginning in the back of the neck and progressing over the top of the head.  They were dull in character and have no typical characteristics of migraine headaches.  The examiner opined that these headaches were not the result of a scalp hematoma from 28 years ago.  There was no other symptom other than headache that the Veteran complained about relative to his head. 

During an April 2010 VA joints examination the Veteran reported that being involved in an motor vehicle accident in service in which he hit the top of his head.  He was not sure what happened, but he thought he hit the windshield.  He stated that his left shoulder was injured and required stitches.  He reported that his knees started to hurt while in service.  He had no history of injury, but reported falling out of a helicopter in 1981 during maneuvers.  The fall was from a height of eight to ten feet, and he reportedly fell on his back.  The claimant asserted that his elbows had hurt since then.  Presently he reported having constant joint pain.  X-ray testing of the shoulders showed no acute or significant focal bony abnormality.  X-ray testing of the knees and elbows were essentially normal with no significant or focal bony abnormality.  The examiner opined that it was less likely as not any left shoulder, elbow or knee disorder was related to an inservice motor vehicle accident.  The examiner observed that the ambulance report reveals that Veteran was alert and standing and waiting for the ambulance and walked and got into ambulance.  The ambulance arrived at the scene of accident within ten minutes.  The shoulder exam was normal at that time.  The motor vehicle accident took place in April 1981- approximately about 19 years ago.  The examiner found no evidence of pertinent degenerative joint disease  radiologically.  The examiner opined that it was unlikely that the Veteran's symptoms were related to a motor vehicle accident. 

During an April 2010 VA neurological examination, the Veteran reported a history of headaches since a motor vehicle accident in 1981.  The diagnosis was tension headaches.  The examiner opined the Veteran's headaches were not caused by or the result of an inservice motor vehicle accident.  The examiner noted that there was no documentation regarding any significant head injury save for Veteran's statement that he had brief impairment of consciousness.  The examiner noted that records showed that the claimant smelled of alcohol in emergency room on the day of accident.  While the appellant may have had mild head trauma - as mild concussion, he had made full recovery.  When the ambulance arrived, he was alert and standing and waiting for ambulance and walked and in to ambulance.  The ambulance arrived at the scene of accident within ten minutes.  

During an April 2010 VA spine examination the Veteran reported low back pain and cervical pain since the 1981  motor vehicle accident.  X-ray testing of the cervical spine from that time showed mild focal cervical degenerative and hypertrophic changes with no other significant bony abnormality.  X-ray testing of the lumbar spine from that time showed minimal focal hypotrophic spurring with no other significant bony abnormality.  An MRI of the lumbar spine showed no acute or significant focal bony abnormality.  An MRI of the cervical spine showed focal degenerative and hypertrophic changes with mild associated neuronal foraminal narrowing on the right at C5-C6.  After physical examination and review of the claims file, the examiner opined that the Veteran's cervical and lumbar degenerative disc disease was not caused by or a result of a  motor vehicle accident sustained during service.  The examiner reasoned that the service treatment records indicated that the Veteran was stable and walked to the ambulance after the  motor vehicle accident.  There was no documentation of any fractures, and the back examination was normal at that time except for a laceration of the left shoulder area.  There was no notation of a spinal injury of the cervical or lumbar spine.  Furthermore, orthopedic evaluation revealed lacerations only.  The Veteran's initial complaints to the VA hospital in Florida were dated in 2004.  At that time, he complained of back, knee, and hand pain.  At that time the appellant was working hard to finish concrete laying.  He first visited Chillicothe in August 2007 but did not mention any neck pain.  He complained of lower back pain, shoulder pain, and knee pain.  There are no records available of any treatment for back pain during the period from 1982 to 2004 from any VA hospital in Florida.   

In a June 2010 statement, the Veteran asserted that when a truck went off the road, it flipped several times.  He reported being thrown through the windshield, sustaining several lacerations and a big knot on his head.  The claimant asserted that he was sitting on the road and not standing when the ambulance arrived.  He reported being transported to Fort Polk hospital where he was laid up for unattended for several hours before receiving treatment.  He claimed he had pain on his release back to duty but he was unaware of whiplash.  The pain reportedly increased as he performed his daily activities as a small arms specialist infantryman and continued to progress over the years.  The Veteran also reported that while at Fort Polk he fell from a helicopter during field maneuvers.  He reportedly landed flat on his back, was in a great deal of pain, and could hardly breathe or move.  Despite these complaints the appellant reportedly never received medical treatment.  

An August 2010 VA x-ray report showed mild degenerative changes of the distal left clavicle .

In December 2013 VA progress note, the Veteran complained of pain to the back, knees, shoulder, neck, and feet.  He was evaluated for his left shoulder, and the assessment was left shoulder pain with tendinopathy, synovitis, labral degeneration, and acromioclavicular degenerative joint disease.  

Additional VA treatment records are consistent with the private treatment records and VA examination reports.  Social Security disability records were reviewed and consisted of VA treatment records. 

After a review of the evidence, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to service connection for lumbar spine, cervical spine, knee, headache, and left shoulder disabilities.

Initially, the Board notes that there is no probative evidence that the Veteran's currently diagnosed cervical, left shoulder, lumbar and knee disabilities were first manifested during active service.  Further, arthritis in any joint was not compensably disabling within one-year of discharge from active duty.  Arthritis was not noted during service.  

The April and May 2009 and April 2010 VA opinions are of significant probative value.  The reports were based on a complete review of the claims file, including service treatment records, and post-service private and VA treatment records.  Further, a complete and thorough rationale was provided for the opinions rendered.  As noted, the examiners considered the Veteran's reports of injuries in service and continuity of pain thereafter, but did not find the statements sufficient on which to base an opinion as to etiology.  Based on all the evidence, the examiners concluded that the Veteran's current lumbar spine, cervical spine, knee, headache, and left shoulder disabilities were not caused by or a result of any incident in military service.  The examiner's conclusions were fully explained and consistent with the evidence of record. 

The Board has considered the Veteran's reports that he experienced a continuity of lumbar spine, cervical spine, knee, headache, and left shoulder problems since active service.  Credibility, however, is an adjudicative and not a medical determination.  The Board has 'the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the 'inherent characteristics' of the Veteran's current statements as to the circumstances of his in-service injury and continuity of lumbar spine, cervical spine, knee, headache, and left shoulder problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.

The Veteran's service treatment records include references to a motor vehicle accident; however, there is no evidence of a diagnosis or complaints of an orthopedic disorder.  Furthermore, the examiner at that time specifically noted no fractures.  There is no evidence that the appellant was either thrown through a windshield, or that he fell eight to ten feet from a helicopter.

After service, there is no evidence that the Veteran sought treatment for lumbar spine, cervical spine, knee, headache, and left shoulder problems for multiple years.  According to the medical evidence of record, the Veteran first reported knee and back problems in June 2004, more than 22 years after separation from active duty.  There are no additional treatment records dated between separation and June 2004.

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's accounts regarding the  motor vehicle accident in service and treatment thereafter are less probative than contemporaneous medical reports of the accident and additional service treatment records.  The accounts are wildly inconsistent.  For example, in April 2008 the Veteran asserted that he was involved in a car accident in which a truck he was riding in flipped over and ejected him through the windshield.  He asserted he was treated for back, knee, elbow, and neck injuries and that he continued treatment after that time.  During an April 2009 VA spine examination, the Veteran reported that while in service he was in an accident and was thrown through the windshield of a truck; however, he did not recall any further treatment during his miliary service for back pain or neck pain, or any other claimed injury.  The Veteran's own description at the time of the accident was that his vehicle ran off the road and he hit the windshield.  Furthermore, the Veteran reported to VA treatment providers that his left distal clavicle was fractured at the time of the  motor vehicle accident, and X-ray reports showed an old distal fracture of the left clavicle.  However, the contemporaneous medical reports from the time indicate the Veteran's shoulder was evaluated and no fracture was found.  Hence, although the Veteran has asserted otherwise, the evidence strongly suggests some post-service injury to his clavicle.  In any event the appellant's inconsistent statements establish that his postservice accounts of injury and treatment since the accident have little probative weight.

The Board acknowledges the assertions that the claimant's lumbar, cervical, knee, headache, and left shoulder disabilities were caused by his military service.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of pain, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to render an opinion as to the cause or etiology of his orthopedic and neurological disorders because he does not have the requisite medical knowledge or training to provide an opinion on such complex medical issues.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Diagnosing and determining the cause of lumbar spine, cervical spine, knee, headache, and left shoulder disabilities requires clinical testing, the ability to understand and review complex medical treatises, and advanced medical training that the Veteran does not possess.  Thus, the Veteran's assertions of a nexus are not competent.

Moreover, the Board ultimately places far more probative weight on the opinion of the VA examiners, medical professionals, who considered the Veteran's lay reports as to his pain.  Additionally, the examiners based their opinions on thorough physical examinations, reviewed the service treatment records, post-service medical records, and the results of diagnostic tests, and relied on medical principles in reaching the conclusions that it was less likely than not that the Veteran's current lumbar spine, cervical spine, knee, headache, and left shoulder disabilities were caused by or related to the Veteran's service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the preponderance of the evidence is against the Veteran's claims for service connection.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for headaches is denied.


REMAND

The Veteran asserts he has a bilateral elbow disorder due to either a motor vehicle accident or a fall from a helicopter in service.  The service treatment records indicate the Veteran sustained multiple lacerations due to a motor vehicle accident, to include right elbow lacerations.  Although there is no objective evidence of an orthopedic elbow disorder, there is no indication whether service connection for a scar related to the in-service accident has been considered.  The Board is remanding the claim for a VA scars evaluation of the Veteran's elbows. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed elbow scars.  The examiner must review the claims file and should note that review in the report.  The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that any current elbow scarring is related to service.  A complete rationale should accompany all opinions.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


